Citation Nr: 1453644	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 

THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition. 

2.  Entitlement to service connection for a bilateral knee condition.  

3.  Entitlement to service connection for a left hip condition. 

4.  Entitlement to service connection for bilateral lower extremity paresthesias, to include as due to peripheral neuropathy secondary to service-connected diabetes mellitus, and as due to lumbar radiculopathy secondary to service-connected degenerative joint and disc disease of the lumbar spine. 

5.  Entitlement to service connection for left foot pain, to include as due to a left foot neuroma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1965 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In a November 2010 correspondence the Veteran initiated claims for service connection for lower back degenerative disc disease and for service connection for lumbar radiculopathy.  Service connection for lower back degenerative disc disease was granted in November 2011, but service connection for lumbar radiculopathy has not been separately adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the claim of entitlement to service connection for lumbar radiculopathy is REFERRED to the AOJ for appropriate action.  
 
The issues of entitlement to service connection for bilateral lower extremity paresthesias and entitlement to service connection for left foot pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed bilateral ankle disability.  

2.  The Veteran does not have a currently diagnosed bilateral knee disability. 

3.  The Veteran does not have a currently diagnosed left hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle condition are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for a bilateral knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for a left hip condition are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in September 2009, prior to the initial adjudication of the claims in April 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The September 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from January 2010, and the Veteran's statements.  

The Veteran was afforded a VA medical examination in January 2010 in connection with his claims of service connection for a bilateral ankle condition, a bilateral knee condition, and a left hip condition.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2010 VA examination is adequate with regard to the claims.  The opinions expressed within the January 2010 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, ankle joint pain, knee joint pain, and hip joint pain are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claims do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Bilateral Ankle, Bilateral Knee, and Left Hip Conditions Analysis

The Veteran contends that he is entitled to service connection for bilateral ankle, bilateral knee, and left hip conditions.  Specifically, the Veteran contends that he experienced repetitive trauma as a parachutist during active service that has resulted in chronic joint pain, to specifically include both ankles, both knees, and the left hip.  In this regard, the Veteran's DD Form 214 reflects the Veteran's military occupational specialty code of parachutist.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a diagnosed bilateral ankle, bilateral knee, or left hip disability.  

In connection with his claims for service connection, the Veteran was afforded a VA examination in January 2010.  With respect to entitlement to service connection for a bilateral ankle condition, the January 2010 VA examination report indicates that the Veteran reported an onset of right ankle pain in 1974 and left ankle pain in the early 1980s.  The VA examiner indicated that the Veteran reported that the ankle pain was progressively worsening, and that he was not currently receiving treatment.  The VA examiner noted no deformity or no loss of motion upon examination, and indicated no abnormal radiographic findings.  In conclusion, the VA examiner determined there was no current bilateral ankle disability.  

With respect to entitlement to service connection for a bilateral knee condition, the January 2010 VA examination report indicates that the Veteran reported an onset of right knee pain in 1976, followed by an onset of left knee pain.  The VA examiner indicated that the Veteran reported that the knee pain was progressively worsening, and that he was not currently receiving treatment.  The VA examiner noted no deformity or no loss of motion upon examination, and indicated no abnormal radiographic findings.  In conclusion, the VA examiner determined there was no current bilateral knee disability.  

With respect to entitlement to service connection for a left hip condition, the January 2010 VA examination report indicates that the Veteran reported an onset of pain in 1995.  The VA examiner indicated that the Veteran reported that the left hip pain was progressively worsening, and that he was not currently receiving treatment.  The VA examiner noted no deformity or no loss of motion upon examination, and indicated no abnormal radiographic findings.  In conclusion, the VA examiner determined there was no current left hip disability.  

Private treatment records associated with the record also indicate the Veteran's complaints of joint pain, but do not objectively demonstrate the presence of a joint disability.  A June 2009 private treatment record indicates the Veteran's complaint of bilateral ankle pain.  Upon examination, the private podiatrist noted full and pain-free range of motion, full muscular strength, and no significant pain upon palpation.  While the podiatrist indicated arthritis was a probable source of the Veteran's complaints, the podiatrist did not indicate an order for, or review of, radiographic imaging studies in the June 2009 record or in any subsequent treatment record.  A July 2009 private treatment record reflects the Veteran's complaints of pain in multiple joints, including joints of the lower extremity; however, no lower extremity joint examination was performed, nor radiographic imaging studies ordered.  A September 2009 private treatment record indicates the Veteran's complaint of bilateral hip pain, but no orthopedic examination was performed, nor radiographic imaging studies ordered.  

The Board has carefully considered the Veteran's statements, in which he reports recurrent joint pain, and his contentions that his pain is directly attributable to active service.  The Veteran is competent to report symptoms, such as joint pain, that he may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter, such as relating pain to a diagnosis for which service connection may be granted.  Jandreau, 492 F.3d 1372, 1377.  Service connection may only be awarded for a symptom if a pathology to which the symptom can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability for which service connection may be granted.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disabilities, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has a disability for which benefits are claimed.  In this case, where the evidence shows no current ankle, knee, or left hip disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  Because a current ankle, knee, or left hip disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral ankle, bilateral knee, and left hip conditions, and the claims must be denied.  As the preponderance of the evidence is against the claims of service connection for bilateral ankle, bilateral knee, and left hip conditions, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a bilateral ankle condition is denied.  

Service connection for a bilateral knee condition is denied.  

Service connection for a left hip condition is denied.  


REMAND

Review of the evidentiary record reveals that this case must be remanded for further evidentiary development before the Board may consider the merits of the Veteran's claims of service connection for bilateral lower extremity paresthesias and service connection for left foot pain.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159(c), (d) (2014).

Bilateral Lower Extremity Paresthesias

The Veteran contends that service connection is warranted for bilateral lower extremity paresthesias as due to peripheral neuropathy secondary to his service-connected diabetes mellitus.  In the alternative, the Veteran contends that the bilateral lower extremity paresthesias are attributable to lumbar radiculopathy secondary to his service-connected degenerative joint and disc disease of the lumbar spine (lumbar disability).  

The Veteran was afforded a VA examination in January 2010.  At that time, the VA examiner indicated that the Veteran presented with symptoms of paresthesia and loss of sensation in both lower extremities.  Following examination, the VA examiner determined that the Veteran did not exhibit signs and symptoms of peripheral neuropathy.  Further, the VA examiner opined that the Veteran's symptoms were not attributable to service-connected diabetes mellitus as the reported symptoms began contemporaneous to the diagnosis of diabetes mellitus, the Veteran's diabetes mellitus was well-controlled, and the Veteran had a history of alcohol abuse.  

In January 2011, a VA examination was performed in connection, in part, with his claim for service connection for a lumbar disability.  In addition to this VA examination, a supplemental medical opinion was obtained to aid in determining the etiology of the Veteran's complaints of bilateral lower extremity paresthesias.  The VA examiner who authored the January 2011 supplemental medical opinion indicated that the Veteran's paresthesias are less likely than not caused by or the result of the service-connected diabetes mellitus.  As rationale, the VA examiner indicated that the Veteran's symptoms began contemporaneous with the diagnosis of diabetes, the Veteran's diabetes mellitus was well-controlled, the Veteran's history of alcohol abuse, and the Veteran's subjective symptoms did not manifest in abnormal objective findings.  

While both VA examiners provided opinions as to the etiology of the Veteran's bilateral lower extremity complaints of paresthesia with respect to the Veteran's service-connected diabetes mellitus, neither opinion addressed the Veteran's complaints with respect to the Veteran's service-connected lumbar disability.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board finds that a new medical opinion is necessary in order to specifically address whether the Veteran's bilateral lower extremity peripheral neuropathy is proximately due to, or aggravated by, the Veteran's service-connected lumbar disability.  

Left Foot Pain

The Veteran has initiated two separate claims regarding symptoms in the left foot: a general claim for bilateral lower extremity paresthesias, discussed above, and a specific claim for pain behind the second toe.  In addition to the contentions regarding symptoms of paresthesias discussed above, the Veteran indicated the left foot pain was secondary to service-connected diabetes mellitus.  

At the time the Veteran's claim was initiated, evidence of record indicated the Veteran had a history of a left foot neuroma; as such, the Veteran's claim for service connection for left foot pain was developed as a claim for service connection for a left foot neuroma.  However, the Veteran's symptoms of left foot pain have not been attributed to a current neuroma.  A June 2009 private treatment record indicated the Veteran's complaint of left foot pain and reported history of a neuroma.  Following examination, the private podiatrist indicated an impression of a probable neuroma present in the left foot, but no further examination or treatment was performed.  A January 2010 VA examination report indicated the Veteran's complaints of left foot pain and reported history of neuroma in 1973.  Following examination, the VA examiner indicated that the Veteran presented with no objective evidence of a current neuroma and, as a result, did not provide a diagnosis for the Veteran's complaints. 

In addition, the Veteran has not claimed service connection for a left foot neuroma, or residuals thereof.  Instead, the Veteran initiated a claim for left foot pain as secondary to his service-connected diabetes mellitus.  The Board notes that the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

As the Board is remanding the claim of service connection for bilateral lower extremity paresthesias, which also involves the etiology of symptomatology of the left foot, the Board finds the Veteran's claim of a left foot pain to be inextricably intertwined with his claim for bilateral paresthesias, and the additional development proposed below will encompass both issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of the Veteran's bilateral lower extremity paresthesias and left foot pain.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:  

(a) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral lower extremity paresthesias were (i) caused or (ii) aggravated (permanently worsened) by the Veteran's service-connected degenerative joint and disc disease of the lumbar spine?  

If the opinion is that the service-connected spinal disability aggravated the lower extremity paresthesias, the VA examiner should specify, so far as possible, the degree of disability resulting for such aggravation.  

(b)  Does the Veteran's symptom of left foot pain indicate the presence of a disability, separate and distinct, from his symptoms of paresthesias and loss of sensation?

If the opinion is that the Veteran does have a separate and distinct disability manifested by left foot pain, the VA examiner should identity such disability and make the following additional opinions:

a.  Is it as least as likely as not (a 50 percent probability or greater) that any identified disability manifested by left foot pain began during service or is otherwise etiologically related to active service?

b.  Is it as least as likely as not (a 50 percent probability or greater) that any identified disability manifested by left foot pain was either (i) caused or (ii) aggravated by (permanently worsened) by the Veteran's service-connected disabilities, to include diabetes mellitus or degenerative joint and disc disease of the lumbar spine?

If the opinion is that one or more of the service-connected disabilities aggravated the identified disability manifested by left foot pain, the VA examiner should specify, so far as possible, the degree of disability resulting for such aggravation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered.  

2.  After completion of the above and compliance with the requested action has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


